Citation Nr: 0534996	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  03-04 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for cold injury 
residuals of the feet.

2.  Entitlement to higher initial compensable rating for 
service-connected benign lentigines.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to 
November 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.


FINDINGS OF FACT

1.  The veteran does not currently have cold injury residuals 
of the feet related to his military service.

2.  The veteran's service-connected lentigines are benign and 
manifested by pigmentary changes, which affect 3 percent of 
the exposed area of the veteran's face and neck and cover 
less than 1 percent of the veteran's total body area.  


CONCLUSIONS OF LAW

1.  The veteran does not have cold injury residuals of the 
feet incurred or aggravated during service.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.159, 3.303 (2005).

2.  The criteria for an initial compensable rating for benign 
lentigines have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002), 
and as amended at 67 Fed. Reg. 49590-49599 (July 31, 2002) 
(codified at 38 C.F.R. §§ 4.118, Diagnostic Code 7806 
(2005)).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the claimant in February 
2002, prior to the issuance of the rating decision currently 
on appeal.  Accordingly, the AOJ has timely complied with the 
VCAA's notice requirements.  

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  In this case, the 
February 2002 letter referred to above informed the veteran 
of information and evidence needed to substantiate and 
complete a claim of service-connection.  Moreover, the 
veteran was generally advised to submit any additional 
evidence that pertained to the matter, including via a 
December 2002 Statement of the Case.  Pelegrini, 18 Vet. App. 
at 121.  

Also, the February 2002 letter informed the veteran of which 
portion of information should be provided by the claimant and 
which portion VA would try to obtain on the claimant's 
behalf.  38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 
16 Vet. App. 183, 187 (2002).  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c)(4)(i) (2005).  The RO obtained the veteran's service 
medical records and all VA medical records.  The veteran did 
not indicate treatment at any private facilities or request 
that the RO obtain any private medical records.

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2005).  VA has provided the veteran with several medical 
examinations in furtherance of his claims.

Here the issue of increased rating for the veteran's benign 
lentigines is a downstream issue of the original service 
connection claim adjudicated in the June 2002 rating 
decision.  VA's General Counsel has concluded that, if, in 
response to notice of its decision on a claim for which VA 
has already given the § 5103(a) notice, VA receives a notice 
of disagreement that raises a new issue, § 7105(d) requires 
VA to take proper action and issue a statement of the case if 
the disagreement is not resolved, but § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  This is the situation where we have 
a VCAA notice to the veteran that relates to establishing 
service connection, but we do not have a separate § 5103(a) 
notice following the RO's grant of service connection and the 
veteran's notice of disagreement raising the downstream issue 
of an increased rating.  With consideration of the opinion of 
the General Counsel, a second § 5103(a) notice regarding the 
downstream issue of an increased rating is not required.  
Further, the veteran was provided with VCAA implementing 
regulations in the December 2002 Statement of the Case.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.


Laws and Regulations

Service Connection: Cold Injury Residuals of the Feet

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d) (2005).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Increased Rating: Benign Lentigines

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but also the anatomical 
localization and symptomatology, are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2005).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2005).  The 
Court has emphasized that a claimant may not be compensated 
twice for the same symptomatology as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (2005).

The RO has evaluated the veteran's skin disability by analogy 
to eczema under the criteria set forth at 38 C.F.R. § 3.118, 
Diagnostic Code 7806.  Given the nature of the veteran's 
disability, the Board finds the rating criteria applied by 
the RO are appropriate.  Pernorio v. Derwinski, 2 Vet. App. 
625 (1992); 38 C.F.R. §§ 4.20, 4.21 (2005).

During the pendency of this appeal, the criteria for rating 
skin disabilities were revised, effective August 30, 2002.  
See 67 Fed. Reg. 49,590-96 (July 31, 2002); see also 
corrections at 67 Fed. Reg. 58,448 (September 16, 2002).  In 
this case, the RO considered the veteran's claim under the 
amended criteria and in a December 2002 Statement of the 
Case, the veteran was duly notified of these changes.  Taking 
these factors into consideration, the Board will proceed with 
consideration of this appeal, applying the version of the 
criteria that is more favorable to the veteran, subject to 
the effective date limitations set forth at VA O.G.C. Prec. 
Op. No. 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421 (2000).  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Under Diagnostic Code 7806, as in effect prior to effective 
August 30, 2002, a 10 percent rating was warranted for a skin 
disorder with exfoliation, exudation, or itching, involving 
an exposed surface or extensive area.  A 30 percent rating 
was warranted for a skin disorder with constant exudation or 
constant, extensive lesions, or marked disfigurement.  A 50 
percent rating was warranted for a skin disorder with 
systemic or nervous manifestations and ulceration, extensive 
exfoliation, or extensive crusting, or for a skin disorder 
that is exceptionally repugnant.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2005).

Under the revised provisions of Diagnostic Code 7806, as in 
effect from August 30, 2002, a 10 percent rating will be 
assigned where at least 5 percent, but less than 20 percent 
of the entire body is affected, or at least 5 percent, but 
less than 20 percent of exposed areas are affected, or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent rating is warranted where 20 to 40 
percent of the entire body is affected, or 20 to 40 percent 
of exposed areas are affected, or where systemic therapy such 
as corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is warranted where more than 40 percent of the entire 
body is affected or more than 40 percent of exposed areas are 
affected, or where constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required during the past 12-month period.  

Under the revised provisions of Diagnostic Code 7806, a skin 
disorder may be rated as disfigurement of the head, face or 
neck under Diagnostic Code 7800, depending on the predominate 
disability.  Under Diagnostic Code 7800 an 80 percent rating 
will be assigned where there is visible or palpable tissue 
loss and either gross distortion or asymmetry of three or 
more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or when six or
more characteristics of disfigurement are present.  A 50 
percent rating will be assigned where there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or when four or five characteristics of disfigurement 
are present.  A 30 percent rating will be assigned where the 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or when two or three 
characteristics of disfigurement are present.  A 10 percent 
rating will be assigned where there is one characteristic of 
disfigurement present.  There are 8 characteristics of 
deformity, of which only skin hypo-or hyper-pigmented in an 
area exceeding six square inches is potentially applicable in 
this case.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2005).  

Analysis

Service Connection: Cold Injury Residuals of the Feet

A review of the record discloses that the veteran was first 
diagnosed as having a cold injury of the feet in 1986.  At 
that time the veteran reported that he had been in the field 
in wet and cold conditions, but kept his feet dry.  An 
examination further revealed positive dorsalis pedis and 
posterior tibial pulses, good capillary filling and normal 
movement, but decreased sensation at the tip of the toes.  
Ultimately, the veteran was diagnosed as having immersion 
foot.  At a follow-up examination the veteran reported that 
his feet were improved and without pain, but would sometimes 
fall asleep.  There are no other notations of complaints or 
treatment of cold injury residuals in the record.  

In April 2004 the veteran was seen for a VA medical 
examination.  X-ray findings did not support a diagnosis of 
cold injury residuals.  A foot exam revealed normal gait 
without pain and that the veteran was walking in cowboy 
boots.  The veteran reported intermittent foot pain and 
increased pain in feet with cold weather. 

In summary, the veteran is not shown to be diagnosed as 
having any current cold injury residuals of the feet.  
Accordingly, the preponderance of the evidence is against a 
finding of service connection for cold injury residuals.  The 
benefit-of-the-doubt doctrine is inapplicable, and the appeal 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002).

Increased Rating: Benign Lentigines

Applying the facts in this case to the criteria set forth 
above, the Board finds that the criteria for a compensable 
rating have not been met, under either the old or the amended 
criteria.  In an April 2004 examination report, the VA 
examiner indicated that the veteran's service-connected 
benign lentigines of the forehead were manifested by 
pigmentary changes with minimal cosmetic deformity and no 
functional loss.  The examiner reported no disorders of the 
scalp and that the pigmentation covered less than 1 percent 
of the veteran's total body area and less than 3 percent of 
the exposed area of the veteran's face and neck.  The record 
contains no other evidence regarding the degree of the 
veteran's service-connected benign lentigines.  

In summary, the evidence shows that the veteran's benign 
lentigines occur solely on his forehead, an exposed area, and 
are manifested by pigmentation of the skin, which covers less 
than 1 percent of the total body area and 3 percent of the 
exposed area of the face and neck.  There are no other 
manifestations of the veteran's benign lentigines.  Given 
this symptomatology, the Board finds that the current 0 
percent rating is appropriate.  

The former version of Diagnostic Code 7806, in effect prior 
to August 30, 2002, provided a 0 percent rating for a skin 
disability manifested by slight, if any, exfoliation, 
exudation, or itching, if on a non-exposed surface or small 
area.  To warrant a rating in excess of 0 percent under this 
provision, the evidence must show that the veteran's 
disability is manifested by exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
As set forth above, none of these service-connected symptoms 
have been documented in the evidence of record.  Thus, a 
rating in excess of 0 percent is not warranted under 
Diagnostic Code 7806, as in effect prior to August 30, 2002.

Likewise, the Board finds that a rating in excess of 0 
percent is not warranted under the amended criteria 
pertaining to the evaluation of skin disorders.  The 
veteran's benign lentigines have not been shown to affect at 
least 5 percent, but less than 20 percent of his entire body 
or at least 5 percent, but less than 20 percent of the 
exposed areas.  Rather, his benign lentigines affect 3 
percent of the exposed areas of the head and neck and less 
than 1 percent of his entire body.  Likewise, he has never 
required systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  Thus, the criteria for a rating in 
excess of 0 percent under the amended version of Diagnostic 
Code 7806 have not been met.  

Under Diagnostic Code 7806, the veteran is not entitled to a 
10 percent rating.  38 C.F.R. § 4.118 (2005).  There is no 
evidence that the veteran's benign lentigines exceed six 
square inches in area.  Accordingly, a 10 percent rating 
cannot be assigned under this diagnostic code.  

As to 38 C.F.R. § 3.321(b)(1), it is noted that the veteran 
has not asserted, nor does the evidence suggest, that the 
regular schedular criteria are inadequate to evaluate his 
skin disability.  There is no objective evidence that his 
benign lentigines are productive of marked interference with 
employment.  There is also no indication that his benign 
lentigines necessitate frequent periods of hospitalization.  
Indeed, it appears that the veteran has been seen only on an 
outpatient basis.  Thus, the Board will not consider referral 
for consideration of extraschedular rating.

As the preponderance of the evidence is against the claim for 
a rating in excess of 0 percent for the veteran's benign 
lentigines, the benefit-of-the-doubt doctrine is 
inapplicable, and the appeal must be denied.  38 U.S.C.A. § 
5107(b) (West 2002).









ORDER

Entitlement to service connection for cold injury residuals 
is denied.  

Entitlement to initial rating higher than 0 percent for 
service-connected lentigines is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


